Case: 13-11813      Date Filed: 02/27/2015      Page: 1 of 5


                                                                     [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 13-11813
                              ________________________

                      D.C. Docket No. 4:09-cv-00162-SPM-CAS



SCOTT A. STANLEY,

                                                                       Petitioner-Appellant,

                                           versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                                     Respondent-Appellee.

                              ________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                           ________________________

                                    (February 27, 2015)

Before ED CARNES, Chief Judge, COX and GILMAN, ∗ Circuit Judges.

PER CURIAM:

       ∗
        Honorable Ronald Lee Gilman, United States Circuit Judge for the Sixth Circuit, sitting
by designation.
               Case: 13-11813     Date Filed: 02/27/2015    Page: 2 of 5


      Scott A. Stanley was convicted of aggravated stalking in violation of a court

order. See Fla. Stat. § 784.048(4). He appeals from the district court’s denial of

his federal habeas petition. We granted a certificate of appealability on two issues,

only one of which we need to decide in order to dispose of this appeal. That issue

is whether his appellate counsel was ineffective in failing to argue that a jury

instruction should have been given regarding Stanley’s knowledge that the court

order at issue was in effect when he allegedly committed the offense. Because the

parties and the district court are familiar with the procedural history and the facts,

we will skip straight to our reasoning.

      Knowledge that an order or injunction is in effect at the time of the conduct

that violates it is an essential element of the crime of aggravated stalking. Gaspard

v. State, 848 So. 2d 1161, 1162 (Fla. 1st DCA 2003). Under Florida law, the

failure to instruct the jury on an essential element of the offense that is disputed is

fundamental error. State v. Delva, 575 So. 2d 643, 644–45 (Fla. 1991); Wiley v.

State, 830 So. 2d 889, 890 (Fla. 1st DCA 2002). And fundamental error is not

subject to harmless error review. Reed v. State, 837 So. 2d 366, 369–70 (Fla.

2002). The only question is whether the knowledge element was disputed at trial.

The district court’s error was in answering that question in the negative.

      In his opening statement, Stanley’s trial counsel put into dispute whether his

client had known that the injunction prohibiting him from contacting Crystal Berry


                                           2
              Case: 13-11813     Date Filed: 02/27/2015    Page: 3 of 5


was still in effect at the time that he contacted her. Trial counsel argued that Berry

had led Stanley to believe she had withdrawn the injunction. Stanley supported

that defense by testifying that Berry had told him that she “had dissolved it,” and

that he had spoken with an attorney about the matter. He testified that “[t]o [his]

knowledge, it was not in effect.” Although the injunction itself states that its terms

“may not be changed by either party alone or by both parties together,” it also

states that “[e]ither party may ask the Court to change or end this injunction.”

      A jury certainly could have found Stanley’s testimony unworthy of belief,

but that does not make his knowledge of the injunction being in effect an

undisputed fact. The existence of that essential element was disputed, making the

failure to give an instruction on it a fundamental error that would have required

reversal of the conviction if appellate counsel had raised the issue. See Reed, 837
So. 2d at 369–70; Wiley, 830 So. 2d at 890. There can be no question that

Stanley’s counsel was aware of the issue because Stanley had brought it to the

attention of both his counsel and the court in a supplemental pro se brief. The

Gaspard decision was on the books at the time of the trial and appeal, and it was

from the state appellate court with jurisdiction over Stanley’s appeal.

      Deficient performance is established because any reasonably effective

appellate counsel would have raised the issue, especially after his client pointed out

Gaspard to him. And if the issue had been raised, Stanley’s conviction would have


                                          3
              Case: 13-11813     Date Filed: 02/27/2015   Page: 4 of 5


been reversed, which is enough to establish prejudice. See Ferrell v. Hall, 640
F.3d 1199, 1236 (11th Cir. 2011). It follows that Stanley has established both

components of his ineffective assistance of appellate counsel claim. The state

court’s conclusion to the contrary was an objectively unreasonable application of

federal law. See Middleton v. McNeil, 541 U.S. 433, 436, 124 S. Ct. 1830, 1832

(2004) (“Where, as here, the state court’s application of governing federal law is

challenged, it must be shown to be not only erroneous, but objectively

unreasonable.”) (internal quotation marks omitted).

      In granting this relief, we are mindful of the “strong presumption that

counsel’s conduct [fell] within the wide range of reasonable professional

assistance,” see Strickland v. Washington, 466 U.S. 668, 689, 104 S. Ct. 2052,

2065 (1984), and that a petitioner seeking to overcome the presumption must

establish “that no competent counsel would have taken the action that his counsel

did take,” Chandler v. United States, 218 F.3d 1305, 1315 (11th Cir. 2000) (en

banc). But we believe that the circumstances in the case before us overcome this

strong presumption of reasonable professional assistance. Stanley’s appellate

counsel was made aware of a fundamental error by the trial court that mandated

reversal under Florida law, yet declined to raise the issue on appeal. Even under

AEDPA’s high bar for an ineffective assistance of counsel claim, this deficient

conduct calls out for habeas relief.


                                          4
             Case: 13-11813   Date Filed: 02/27/2015   Page: 5 of 5


     The district court’s judgment is therefore REVERSED and the case is

REMANDED with instructions to grant the writ.




                                      5